Citation Nr: 1102756	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-27 243	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's son


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from July 1943 to October 1945. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2007 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

Historically, a November 1945 rating decision granted service 
connection for residual gunshot wound scar of the left forearm 
which was assigned an initial 10 percent disability rating.  A 
claim for service connection for posttraumatic stress disorder 
(PTSD) and for a scar of the left hand was received on March 7, 
2003.  The Veteran appealed an August 2003 rating decision which 
denied service connection for PTSD.  A February 2004 rating 
decision granted service connection for a scar of the left hand 
which was assigned an initial noncompensable rating effective 
March 7, 2003.  

An August 2004 rating decision granted service connection for 
PTSD which was assigned an initial 70 percent disability rating 
effective March 7, 2003, but denied service connection for 
residuals of cold injuries of both lower extremities.  That 
rating decision also granted a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU rating) effective March 7, 2003; and also granted basic 
eligibility to Dependents' Educational Assistance (DEA) effective 
March 7, 2003.  The Veteran did not appeal the August 2004 rating 
decision. 

This grant of service connection for PTSD was a complete grant of 
the benefit sought on appeal and, thus, that matter was no longer 
in appellate status.  As there was no jurisdiction conferring 
Notice of Disagreement (NOD) as to the downstream elements of 
effective dates or compensation levels, no such issues were 
placed in appellate status.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  

The appellant and her son testified before a Decision Review 
Officer (DRO) in February 2009 and in November 2010 they 
testified at a hearing at the RO before the undersigned Acting 
Veterans Law Judge.  Transcripts of those hearings are on file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2007.  The death certificate 
shows that at his death he was 82 years of age and that he died 
of "underdetermined natural" causes.  A history of throat 
cancer was listed as a significant condition contributing to 
death but not resulting in the underlying cause of death.  No 
autopsy was performed.  

2.  At the time of death, the Veteran's service-connected 
disabilities were PTSD, rated 70 percent disability; a residual 
gunshot wound scar of the left forearm, rated 10 percent 
disabling; and a scar of the left hand, rated noncompensably 
disabling.  He had had a combined disability rating of 10 percent 
since April 1, 1946, and a combined disability rating of 70 
percent since March 7, 2003.  He was in receipt of a TDIU rating 
since March 7, 2003. 

3.  The evidence does not show that the Veteran's incurred 
cardiovascular disease or cancer during service nor was any such 
disease aggravated during service, and the Veteran's throat 
cancer was not diagnosed until many decades after service, and 
was not causally related to an incident of service nor was it 
proximately due to or the result of service-connected 
disabilities, including PTSD.  

4.  The Veteran did not have any disability of service origin 
that contributed substantially and materially to his death, or 
hastened it, or otherwise aided or lent assistance to it.  


CONCLUSIONS OF LAW

1.  The Veteran's fatal cancer was not incurred in or aggravated 
by active service, and cancer did not manifest to a compensable 
degree within one year after service, and so may not be presumed 
to have been so incurred, and was not proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) and (b) (2010).  

2.  A service connected disability did not cause, or contribute 
substantially or materially to cause, the Veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 



Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

Certain additional notice requirements attach in the context of a 
claim for DIC benefits based on service connection for the cause 
of death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on 
other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed.Cir. May 
19, 2009). Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case 
must include: (1) a statement of the conditions, if any, for 
which a Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content of 
the notice letter will depend upon the information provided in 
the claimant's application.

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

A review of the record shows the appellant was provided with pre-
adjudication VCAA notice by letter, dated in July 2007.  The July 
2007 letter notified appellant as to the evidence needed to 
substantiate a claim of service connection for the cause of the 
Veteran's death, namely, evidence that the Veteran died from a 
service-connected disability.  The appellant was also notified 
that VA would obtain service records, VA records, and records 
from other Federal agencies, and that she could submit private 
medical records or authorize VA to obtaining private medical 
records on her behalf.  

As for the degree of disability assignable and effective date of 
the claim for service connection for the cause of the Veteran's 
death, as the claim of service connection for the cause of the 
Veteran's death is denied, no disability rating and effective 
date will be assigned as a matter of law.  Therefore, there can 
be no possibility of any prejudice to the appellant with respect 
to any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473. See VAOPGCPREC 8-2003 (Dec. 22, 2003); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

Thus, the document substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); and, of Pelegrini, supra (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (notice of the five elements of a service connection 
claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 2007 WL 
1016989 (C.A. Fed. 2007).  

The July 2007 satisfied the Hupp criteria to the extent that it 
informed appellant that she had to show that the condition that 
caused the Veteran's death had its onset in service or was 
permanently aggravated by the military service.  It provided 
information as to the type of evidence she should submit to show 
this.  To the extent that appellant was not specifically informed 
of the conditions for which the Veteran was service-connected at 
the time of his death, at the travel Board hearing she related 
the Veteran's service-connected PTSD had caused stress which 
resulted in deterioration in his overall health and, so, 
contributed to his death.  Thus, the Board finds that she had 
actual knowledge of the conditions for which the Veteran was 
service-connected.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate a 
claim). 

To the extent that appellant was also not specifically informed 
of the information and evidence needed to establish service 
connection for the cause of the Veteran's death based on a 
condition not yet service-connected, the Board finds that she is 
not prejudiced by the omission of such notice.  The appellant has 
asserted that the Veteran's death was related to deterioration in 
his overall health due to stress sustained from his service-
connected PTSD and this deterioration of health contributed to 
his death from cancer.  Thus, it is clear that she is not 
contending that some particular disease or disability of service 
origin which is not yet service-connected caused or contributed 
to the Veteran's death.  That is, it is not alleged that the 
Veteran's cancer was related to his military service.  See 
Dalton, 21 Vet. App. at 30-31.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claim.  The Veteran's service treatment records (STRs) have been 
obtained and are on file, as are his VA treatment records and 
records from St. Mary's Medical Center.  The appellant and her 
son testified before a DRO in February 2009 and they testified at 
a personal hearing before the undersigned Acting Veterans Law 
Judge in November 2010.  The appellant has not identified any 
additionally available evidence for consideration in her appeal.  

As there is neither indication that the appellant was unaware of 
what was needed for claim substantiation nor any indication of 
the existence of additional evidence for claim substantiation, 
the Board concludes that there has been full VCAA compliance.  


Background

The STRs are negative for cancer. 

On file are VA outpatient treatment (VAOPT) records since 2003.  
These show that the Veteran had a history of hypertension.  An 
April 2003 record reflects that the Veteran reported first 
starting to drink moonshine at the age of 11 or 12 and that he 
drank daily for most of his life.  His wife reported that his 
drinking had increased in frequency and amount approximately 30 
years ago.  

On VA examination of the Veteran's scars in April 2003 it was 
again noted that he had hypertension.   

On VA PTSD examination in July 2003 it was noted that he had had 
carcinoma of the head and neck based on biopsies in January 2003. 

On VA PTSD examination in March 2004 it was noted that the 
Veteran had had radiation treatment for a lump on the right side 
of his neck and that the radiation treatment had caused him to 
developed difficulty swallowing, with one episode of food lodging 
in his throat which required hospitalization.  After a mental 
status examination there was a question of whether this episode 
had caused oxygen deprivation in light of his now having 
decreased cognitive function compared to his last examination.  

On VA frostbite examination in March 2004 it was noted that the 
Veteran had had radiation therapy to his neck for metastatic 
cancer, a squamous cell cancer, which had metastasized from a 
cancer on his ear.  There was an opinion that his squamous cell 
cancer was most likely due to chronic sun exposure since he had 
had multiple other problems with basal cell carcinoma and 
squamous cell carcinoma, and actinic keratosis of the ears, face, 
neck, and chest.  The opinion of the examiner, after a review of 
the claim file, was that there was no significant cold injury 
during the Veteran's military.  

A February [redacted], 2007, clinical record from the St. Mary's Medical 
Center shows that on that day the Veteran was brought to the 
emergency room.  He had been found at home slumped over and went 
into cardiopulmonary arrest.  When found it was noted that there 
was a lot of hemorrhage from his tracheotomy site.  Attempt to 
revive the Veteran failed and he expired.  The diagnostic 
impressions were cardiopulmonary arrest and a history of throat 
cancer, not otherwise specified.  

At a hearing in February 2009 before a DRO the appellant and her 
son testified that stress from PTSD in combination with alcohol, 
which he drank to control his PTSD symptom, contributed to his 
death.  Page 2 of the transcript of that hearing.  She testified 
that he did not have hypertension or any heart disease.  Page 4.  
No clinician had ever told her that the Veteran's PTSD had 
contributed to his death.  Prior to his death he had had throat 
cancer which had metastasized but that surgical intervention was 
not possible.  Pages 5 and 6.  

At the November 2010 travel Board hearing the appellant testified 
that the Veteran had had problems due to mental illness for the 
60 years of their marriage.  Pages 2 through 4 of the transcript.  
He had been on medication for the last few years of his life and 
had received psychiatric treatment.  Page 4.  He drank alcohol to 
alleviate his PTSD symptomatology.  Page 5. He had received two 
(2) Purple Hearts for his actions during service.  Page 6.  At 
the time of his death he had to use a feeding tube and also a 
tube to assist his breathing.  On the day of his death, he was at 
home upstairs and had signaled to his wife, by hitting his 
walker, that he needed her help.  When she arrived, he was 
bleeding from the mouth.  She had called for emergency help but 
the Veteran died before the help arrived.  Pages 6 and 7.  She 
believed that stress from the Veteran's PTSD contributed to cause 
deterioration in his health.  She further testified that she, 
herself, had had cancer in 1997 due to stress.  Page 7.  The 
Veteran had been essentially confined to his bed for about a year 
prior to his death.  Page 11.  

Applicable Laws and Regulations

DIC is awarded if a service-connected disability was either the 
principal or a contributory cause of the veteran's death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, particularly, 
autopsy reports.  38 C.F.R. § 3.312(a).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1). 

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability. In the same category there would be 
included service-connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  3.312(c)(2).  

Service-connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death. Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be assumed.  
38 C.F.R. § 3.312(c)(3).  

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death. 
In this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of itself of 
a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 

However, DIC is also awarded if the veteran's death can be 
service connected.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  That 
is, service connection for the cause of the veteran's death is 
granted, post mortem, and DIC is awarded, if the evidence shows 
that disease or injury actually incurred or aggravated in 
service, though service connection had not been granted for the 
disease or injury prior to the veteran's death, was either the 
principal or a contributory cause of death.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Establishing service connection for current 
disability, or for disability that causes or contributes to cause 
death, requires evidence of an etiologic relationship between 
events in service, or an injury or disease incurred there, and 
the death or current disability.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service-connected, 
unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
Id.  Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
Id.  When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See also Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions, including cardiovascular disease and cancer, 
will be presumed to have been incurred in service if manifested 
to a compensable degree within one year after service.  
This presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Disability that is proximately due to or the result of a service-
connected disorder shall be service-connected; also service 
connection will also be granted for aggravation of a non-service-
connected condition by a service-connected disorder, although 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b). 

Analysis

Initially, the Board notes that under 38 U.S.C.A. § 1318(a):

The Secretary shall pay benefits under this chapter 
[38 U.S.C. §§ 1301 et seq.] to the surviving spouse 
and to the children of a deceased veteran described 
in subsection (b) of this section in the same manner 
as if the veteran's death were service connected.

38 U.S.C. § 1318(b) provides that: 

A deceased veteran referred to in subsection (a) of 
this section is a veteran who dies ... and who was in 
receipt of or entitled to receive (or but for the 
receipt of retired or retirement pay was entitled to 
receive) compensation at the time of death for a 
service-connected disability rated totally disabling 
if-
(1) the disability was continuously rated totally 
disabling for a period of 10 or more years 
immediately preceding death. 

Here, however, the Veteran was in receipt of a TDIU rating since 
only March 7, 2003, and so he was in receipt of a TDIU rating for 
a period just short of four (4) years, and not the ten (10) years 
required under 38 U.S.C. § 1318(b).  While the appellant has 
testified that the Veteran was totally disabled for an 
unspecified period prior to the March 2003 effective date for 
PTSD, the evidence shows neither VA treatment nor any 
communication from the Veteran during the period from 1949 until 
2003.  Thus, there cannot have been a claim, even an informal 
claim, for service connection for PTSD or a claim for a TDIU 
rating prior to 2003 and, consequently, there is no possibility 
of entitlement to DIC under 38 U.S.C. § 1318(b).  

Merits

The Veteran died in February 2007, as a result of undetermined 
natural causes, and his only service-connected disabilities at 
that time were PTSD and scars of the left hand and left forearm.  
At his death no claim was pending for service connection for any 
additional disability.  

There is no evidence of the Veteran's cancer until many years 
after his military service.  The service treatment records are 
unremarkable for indications of complaints or objective clinical 
findings of cancer.  

The Board has carefully and sympathetically considered the 
appellant's arguments in support of her assertion that stress 
from the Veteran's PTSD caused deterioration in his overall 
health which hastened his death.  In this regard, lay testimony 
is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494- 95 (lay person may provide 
eyewitness account of medical symptoms); see also 38 C.F.R. 
§ 3.159(a)(1) and (2) defining, respectively, competent medical 
and lay evidence.

However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Here, the appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on medical 
matters, such as a nexus between medical disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, she 
is not competent to offer her opinion as being one which is 
medical in nature as to any alleged nexus between the Veteran's 
service-connected PTSD and the cause of his death.  Hence, this 
argument does not provide a factual predicate upon which 
compensation may be granted.  This is particularly true in light 
of the passage of more than half a century between the inservice 
incurrence of the service-connected PTSD and his death at the 
advanced age of 82.  

In sum, the Veteran had not been granted service connection, 
prior to his death, for cancer which contributed to or caused his 
death; and there is no basis for service connection for the 
cancer that caused or contributed to his death.  Rather, his 
cancer first manifested nor prior to 2003, more than a half a 
century after his service in the military ended and the 
incurrence of his service-connected PTSD.  

For the reasons stated the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Thus, the appellant's claim for entitlement to service 


					[CONTINUED ON NEXT PAGE]


connection for the cause of the Veteran's death must be denied.  
See 38 C.F.R. § 3.312.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


